IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,494



                    EX PARTE JACKIE LEROY PIERCE, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 55,404 IN THE 264th DISTRICT COURT
                            FROM BELL COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

methamphetamine and sentenced to ten years’ imprisonment. He did not appeal his conviction.

       Applicant contends that his plea was involuntary because the plea agreement cannot be

followed.

        The record before this Court reflects that trial counsel improperly advised Applicant that his

state and federal sentences would run concurrently. And the trial court, after remand, has entered
                                                                                                   2

findings of fact that Applicant’s state and federal sentences are not running concurrently. Applicant

is entitled to relief. Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgment in Cause No. 55,404 in the 264th Judicial District Court of

Bell County is set aside, and applicant is remanded to the custody of the Sheriff of Bell County to

answer the charge against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 9, 2011
Do Not Publish